Citation Nr: 1609617	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO. 09-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD), facet arthrosis and a lumbosacral strain.

2. Entitlement to service connection for a left knee disability, to include retropatellar pain syndrome and a left knee strain.

3. Entitlement to service connection for a gynecological disability, to include status post vaginal hysterectomy for endometriosis.


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. M.



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 1997, with additional service in the Georgia Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded the issues on appeal for additional development in January 2011. Appropriate efforts having been made to obtain the identified records and the requested notice letters having been sent, the Board finds the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and Mr. M. testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in August 2011. A transcript of the hearing is associated with the electronic claims files. In February 2016 correspondence the Veteran was notified that the Veterans Law Judge who had conducted the August 2011 hearing was no longer employed by the Board and afforded the opportunity have an additional hearing. By response received in February 2016, the Veteran stated she did not want another hearing. As such, the Board will proceed with the adjudication of the claim.

In August 2011 correspondence the Veteran's attorney withdrew her representation, and the Veteran indicated at her hearing that she wanted to continue unrepresented. No other power of attorney forms have been received since, and therefore the Board will treat the Veteran as unrepresented in this matter.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a low back disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A gynecological disability, to include status post vaginal hysterectomy for endometriosis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a gynecological disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2007, prior to the initial unfavorable adjudication in December 2008. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA requested the Veteran's treatment or service records from the Georgia Army National Guard in March 2014. 38 C.F.R. § 3.159(c)(2). In April 2014 correspondence the Georgia Army National Guard indicated that no records for the Veteran's name or social security number could be located, and therefore that further attempts to obtain the records would be futile. Id. In March 2014 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2) or (1), (e). In accordance with the August 2011 remand, VA also provided the Veteran with proper notice of the unavailability of private records from Dr. P. W. in February 2012. 38 C.F.R. § 3.159(c)(1), (e)(1).

All other VA and service treatment records, including from Hunter Army Airfield, have been associated with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in July 2008. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for entitlement to service connection for a gynecological disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends she is entitled to service connection for her claimed gynecological disability, to include status post vaginal hysterectomy for endometriosis. As an initial matter, the Veteran current gynecological disability is not a specifically recognized chronic disease for VA purposes, nor is it encompassed by a broader chronic disease. 38 C.F.R. § 3.309(a). As the current gynecological disability is not a chronic disease for VA purposes, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are not applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. Further, there is no evidence that the Veteran had service in the Southwest Asia Theater, and thus the presumption in favor individuals with service in that area is also not applicable in this case. 38 C.F.R. § 3.317. 

Turning to direct service connection, the medical evidence of records reflects treatment for endometriosis and that the Veteran underwent a hysterectomy to, at least in part, relieve the symptoms of the disability. Thus, the first element of service connection (a current disability) has been shown. Further, the Veteran's service treatment records reflect on-going treatment for various gynecological symptoms, including abdominal pain, pelvic pain, cramps and other symptoms. These were diagnosed alternatively as ovarian cysts and pelvic inflammatory disease (PID). Therefore, the second element of service connection, an in-service injury or disease, has also been met. As such, the dispositive issue in this claim is the presence of a medical nexus between the Veteran's disability and her active duty service.

The Veteran has asserted both that her current disability is related to the gynecological issues she experienced in service, and that her symptoms, such as abdominal pain, have been persistent since service. While the Veteran is competent to report persistent symptoms, such as pain, since service, she is not competent to state that there is a causal relationship between her current disability and her in-service injury or disease, as to do so requires medical expertise. Jandreau, 492 F.3d 1372. Thus, to the extent that the Veteran has expressed an opinion medically linking her service and the current condition, her statements are not competent and are not entitled to probative weight. Id. However, she is competent to report continued pain since service, and there is no evidence indicating that she is not credible. Therefore, her statements concerning persistent pain since service are entitled to some probative weight. 

Turning to the medical evidence, the Veteran was provided with a VA examination in July 2008. The examiner noted that the Veteran's hysterectomy was done to treat her diagnosed endometriosis, and that at the time of the examination the Veteran was status post hysterectomy and continuing treatment to further suppress the endometriosis. The examiner further noted numerous instances of treatment in service for complaints of pain and irregular bleeding, and that these instances were recurrently diagnosed as possible PID. See e.g., February 1995 treatment record. The objective medical examination was normal.

Based on this evidence the examiner stated that it was less likely than not that the current condition, specifically status post laparoscopically assisted vaginal hysterectomy for endometriosis, was related to her active duty service. The examiner stated that there was no evidence that her hysterectomy or diagnosis of endometriosis is related to her in-service treatments for chronic pelvic inflammatory disease in service. The examiner further noted that a relationship was particularly unlikely in light of the normal pregnancies that occurred between the in-service treatment and the current disability. There is no evidence that the examiner is not competent or credible, and as the opinion is supported by a well-reasoned rationale and based on accurate facts from the records, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

Post service treatment records, both private and VA, reflect on-going treatment for endometriosis, as well as the eventual February 2008 hysterectomy to treat the diagnosed endometriosis, beginning in approximately 2006 or 2007. However, the records are silent for any medical opinions specifically linking the current condition to her in-service issues. Thus, these records are of minimal probative value as to the issue of a nexus. While there are some statements concerning a history of gynecological symptomatology, these statements are subjective history by the Veteran and do not constitute medical opinions linking the condition to service. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the current gynecological disability is causally related to the Veteran's active duty service. While the Veteran's statements concerning pain since service are competent and credible, the Board finds they are outweighed by the VA medical opinion of record. The examiner cited to both a lack of medical evidence linking the in-service diagnosis of PID with the later development of endometriosis and the subsequent hysterectomy, and further indicated that the Veteran's normal, post-service pregnancies also militated against such a connection. As such, the preponderance of the evidence is against a finding that of a nexus between active duty and the current disability, and therefore the third element of service connection has not been met. Therefore, service connection for a gynecological disability, to include status post vaginal hysterectomy for endometriosis, is not warranted in this case. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's gynecological disability is causally related to her service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

REMAND

VA's duty to assist includes obtaining a medical opinion where necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with medical examinations concerning her claimed low back and left knee disabilities in July 2008. In both of those examinations, the examiner opined that an opinion could not be provided without resorting to speculation due to the 10 year gap in treatment records from the Veteran's last service treatment records and the onset of her treatment at VA in 2006. While the Board notes that opinions stating that an opinion cannot be provided without resorting to speculation are acceptable when supported by a rationale, it is also true that opinions that rely on the absence of contemporaneous medical records without addressing a Veteran's lay statements are also inadequate. Jones v. Shinseki, 23 Vet. App. 382 (2010); Dalton v. Peake, 21 Vet. App. 23 (2007). As such, the current opinions are inadequately supported. 

Further, even if the current opinion was adequate it is not probative of the issue at hand as it does not express an opinion. As such, the Board still has insufficient medical evidence to decide the claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006). While the Board notes that the Veteran has submitted January 2015 and May 2015 private practitioner statements indicating the current back and knee disabilities were related to service, no supporting rationale for these conclusion, and they are therefore of limited probative value. Id. at 85; Nieves-Rodriguez, 22 Vet. App. 295. Therefore, the Board finds these claims must be remanded for new examinations to determine the nature and etiology of the claimed low back and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) concerning the claimed low back and left knee disability identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's low back and left knee disabilities. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include lumbar DDD, facet arthrosis and a lumbar spine strain, is related to her active duty service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left knee disability, to include a left knee strain, is related to her active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to service treatment records from March 1995 to December 1995 detailing treatment for low back pain, service treatment records from November 1994 to June 1997 reflecting treatment for a left knee condition, January 2015 and May 2015 statements from the Veteran's private practitioners generally indicating the current disabilities are related to service, and the Veteran's lay statements concerning persistent low back and left knee pain since service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


